Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.

Response to Arguments
3.	Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive.  Specifically, applicant’s amendments to the independent claims and remarks appear to suggest that there is a difference between the claim language that the first (and second) lateral cables that couple with the receiver array cross-cables at a first (and second) lateral cable “distal end” and Le Goff or Simonnet et al’s embodiments where the first (and second) lateral cables couple with the receiver array cross-cables at a first (and second) lateral cable diverters.  However, the claimed “distal ends” of the lateral cables would read upon the location of the diverters since the diverters are located at the distal ends of the lateral cables.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-5, 9, 10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Le Goff (‘936) in view of the UK patent application to Marshall et al (‘463).
6.	Claim(s) 1, 3, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Simonnot et al (‘271) in view of the UK patent application to Marshall et al (‘463).
Le Goff discloses a seabed object detection system (see Fig. 5) and concomitant method that includes a receiver array that includes a first streamer (450) and a second streamer (450), a first plurality of receivers (116) coupled with the first streamer, a second plurality of receivers (116) coupled with the second streamer, a receiver array cross-cable (458) to couple with the first streamer at a first streamer connection point (450A) and to couple with the second streamer at a second streamer connection point (450B), a source array (412) including a first source (412A) and a second source (412B), a first source cable (362) coupled with the first source, a second source cable (362) coupled with the second source, a source array cross-cable (420A) to couple with the first source cable at a first source attachment point and to couple with the second source cable at a second source attachment point, a first lateral cable (424) to couple 
Similarly, Simonnot et al discloses a seabed object detection system (see Fig. 1) and concomitant method that includes a receiver array that includes a first streamer (104) and a second streamer (104), a first plurality of receivers (paragraph 0004) coupled with the first streamer, a second plurality of receivers (paragraph 0004) coupled with the second streamer, a receiver array cross-cable (103) to couple with the first streamer at a first streamer connection point and to couple with the second streamer at a second streamer connection point, a source array (106) including a first source and a second source, a first source cable (107) coupled with the first source, a second source cable (107) coupled with the second source, a source array cross-cable (116) to couple with the first source cable at a first source attachment point and to couple with the second source cable at a second source attachment point, a first lateral cable (110) to couple with a first diverter (112), the first lateral cable to couple with the source array cross-cable at a first source array cross-cable connection point, the first source array cross-cable connection point closer to the first diverter than a first lateral cable proximal end, and a second lateral cable (110) to couple with a second diverter (112), the second lateral cable to couple with the source array cross-cable at a second source array cross-
The difference between independent claims 1, 14 and 20 and either Le Goff or Simonnot et al is the claims specify that the source array cross cable connection points are between a first or second lateral cable proximal end (near the vessel) and the first or second diverter, respectively, with the source array cross-cable connection points closer to the diverters than the proximal ends of the first and second lateral cables.  In both Le Goff and Simonnot, the source array cross cable connection points are connected at the diverters, respectively.
Marshall et al discloses an apparatus and method for steering marine sources especially in 4D surveys and when the towed sources and streamers are subjected to wave and current movements behind the tow vessel.  To overcome such, Marshall et al teaches an embodiment where the source array cross cable connection points are between a first or second lateral cable proximal end (near the vessel) and the first or second diverter, respectively, with the source array cross-cable connection points closer to the diverters than the proximal ends of the first and second lateral cables.
Therefore, in view of Marshall et al, it would have been obvious to one of ordinary skill in the art to modify either Le Goff or Simonnot et al by changing the source array cross cable connection points from attachment to the respective diverters to the lateral cables where the connection points are between a first or second lateral cable proximal end (near the vessel) and the first or second diverter, respectively, with the array cross-cable connection points closer to the diverters than the proximal ends of the first and second lateral cables.  Such a modification would provide the ability for 4D surveys at 
Per claims 2 and 16, see Fig. 1 of Le Goff.
Per claims 3 and 15, see Fig. 5 of Le Goff and Fig. 1 of Simonnot et al.
Per claims 4, 5, 12, 13, 18 and 19, see paragraph 0004 of Le Goff.
Per claim 9, see paragraph 0029 of Le Goff.
Per claim 10, see Figs. 5 or 9 of Le Goff.

7.	Claims 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Le Goff in view of the UK patent application to Marshall et al (‘463) as applied to claims 1 and 14 above, and further in view of the PG-Publication to Long (‘182).
Per claims 6 and 17, Long discloses and teaches using the same number of plural streamers as plural sources.  To have modified Le Goff to include exactly eight streamers and exactly eight sources would have been obvious to one of ordinary skill in the art in view of Long since the specific number (eight) appears to be a matter of design choice that would have been obvious to one of ordinary skill in the art.
Per claim 7, Fig. 2 of Long teaches an embodiment where the source cables are shorter than the source array cross-cable such that it would have been obvious to one of ordinary skill in the art to modify Le Goff to tow the sources and source cables having a lengths which are shorter than the source cross-cable so as to provide greater maneuverability for the sources.
.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Le Goff in view of the UK patent application to Marshall et al (‘463) as applied to claim 1, and further in view of Moldoveanu et al (‘265).
 	Per claim 11, Moldeveanu et al teaches (see Figs. 2, 7 and 8) interleaved paths of towed seismic arrays are well known for achieving greater areal coverage such that it would have been obvious to one of ordinary skill in the art to use the Le Goff system for achieving greater areal coverage by using interleaved towed paths.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl